Exhibit 10.1
FIRST AMENDED AND RESTATED REGISTRATION
AND INVESTOR RIGHTS AGREEMENT
     This First Amended and Restated Registration and Investor Rights Agreement
(this “Agreement”) is made and entered into as of August 8, 2011, by and among
PostRock Energy Corporation, a Delaware corporation (together with any successor
entity thereto, the “Corporation”), White Deer Energy L.P., White Deer Energy TE
L.P., White Deer Energy FI L.P., each a Cayman Islands exempted limited
partnership (together, the “White Deer Stockholders”) and Constellation Energy
Commodities Group, Inc., a Delaware corporation (“CECG” and, together with the
White Deer Stockholders, the “Stockholders”).
RECITALS
     WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as
of September 2, 2010, between the Corporation and the White Deer Stockholders
(the “White Deer Purchase Agreement”) the Corporation agreed to issue and sell
to the White Deer Stockholders and the White Deer Stockholders agreed to
purchase from the Corporation, 6,000 shares of Series A Cumulative Redeemable
Preferred Stock (the “Series A Shares”), 190,476.19 shares of Series B Voting
Preferred Stock (the “Series B Shares”) and warrants (the “White Deer Warrants”)
to purchase 19,047,619 shares of common stock, par value $0.01 per share, of the
Corporation (the “Common Stock”);
     WHEREAS, to induce the White Deer Stockholders to enter into the White Deer
Purchase Agreement and to consummate the transactions contemplated therein, the
Corporation agreed to provide the registration and other rights set forth in
that certain Registration Rights Agreement, dated as of September 21, 2010 (the
“Original Registration Rights Agreement”), for the benefit of the White Deer
Stockholders;
     WHEREAS, pursuant to that certain Purchase Agreement, dated as of August 8,
2011, between the Corporation, CECG and Constellation Energy Partners Holdings,
LLC, a Delaware limited liability company (the “Constellation Purchase
Agreement”), the Corporation agreed to issue and sell to CECG and CECG agreed to
purchase from the Corporation, 1,000,000 shares of Common Stock (the “Common
Stock Shares”) and warrants (together with the White Deer Warrants, the
“Warrants”) to purchase 673,822 shares of Common Stock (such Warrants, together
with the Common Stock Shares, Series A Shares and Series B Shares, the
“Purchased Securities”); and
     WHEREAS, to induce CECG to enter into the Constellation Purchase Agreement
and to consummate the transactions contemplated therein, the Corporation and the
White Deer Stockholders agreed to provide the registration and other rights set
forth in this First Amended and Restated Registration and Investor Rights
Agreement for the benefit of CECG and the White Deer Stockholders;
     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



     1. DEFINITIONS.
     As used in this Agreement, the following terms shall have the following
meanings:
     Affiliate: As to any specified Person, (i) any Person beneficially owning
ten percent or more of the outstanding voting securities of such other Person,
(ii) any Person ten percent or more of whose outstanding voting securities are
beneficially owned by such other Person, or (iii) any Person directly or
indirectly controlling, controlled by or under common control with such other
Person.
     Agreement: As defined in the preamble.
     Business Day: With respect to any act to be performed hereunder, each
Monday, Tuesday, Wednesday, Thursday and Friday that is not a day on which
banking institutions in New York, New York or other applicable places where such
act is to occur are authorized or obligated by applicable law, regulation or
executive order to close.
     Buyer: As defined in Section 8(a).
     CECG: As defined in the preamble.
     Closing Date: With respect to the White Deer Stockholders, September 21,
2010, the date on which the transactions contemplated by the White Deer Purchase
Agreement were consummated and, with respect to CECG, August 8, 2011, the date
on which the transactions contemplated by the Constellation Purchase Agreement
were consummated.
     Constellation Purchase Agreement: As defined in the preamble.
     Commission: The Securities and Exchange Commission.
     Common Stock: As defined in the preamble.
     Common Stock Equivalent: Any security or obligation which is by its terms
convertible into or exercisable for shares of Common Stock.
     Common Stock Shares: As defined in the preamble.
     Constellation Purchase Agreement: As defined in the preamble.
     Corporation: As defined in the preamble.
     Controlling Person: As defined in Section 6(a).
     Conversion Securities: As defined in Section 9(e).
     Custodian: As defined in Section 8(b).
     Effectiveness Period: As defined in Section 2(a)(i).

-2-



--------------------------------------------------------------------------------



 



     End of Suspension Notice: As defined in Section 5(b).
     Exchange Act: The Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission pursuant thereto.
     Holder: Each Stockholder or assignee thereof in accordance with Section
9(d) who is a record owner of any Registrable Securities.
     Indemnified Party: As defined in Section 6(c).
     Indemnifying Party: As defined in Section 6(c).
     Issuer Free Writing Prospectus: As defined in Section 4(d).
     Liabilities: As defined in Section 6(a).
     Lien: Any charge, mortgage, pledge, security interest, restriction, claim,
lien or encumbrance of any type whatsoever.
     Liquidated Damages Amount: With respect to a Holder, an amount equal to
0.25% of the product of the lowest exercise price per share of Common Stock
underlying the Warrants held by such Holder (the “Applicable Exercise Price”)
times the number of shares of Common Stock and Common Stock underlying such
Holder’s Warrants held by such Holder per 30-day period for the first sixty (60)
days, with such payment amount increasing by an additional 0.25% of the product
of the Applicable Exercise Price times the number of shares of Common Stock and
Common Stock underlying such Holder’s Warrants held per 30-day period for each
subsequent sixty (60) days, up to a maximum of 1.00% of the product of the
Applicable Exercise Price times the number of shares of Commom Stock and Common
Stock underlying the Warrants held by such Holder per 30-day period. The
Liquidated Damages Amount for any period of less than 30-days shall be prorated
by multiplying the Liquidated Damages Amount to be paid in a full 30-day period
by a fraction, the numerator of which is the number of days for which such
liquidated damages are owed, and the denominator of which is 30.
     Notice: As defined in Section 2(a)(i).
     Original Registration Rights Agreement: As defined in the preamble.
     Person: An individual, partnership, corporation, limited liability company,
trust, unincorporated organization, government or agency or political
subdivision thereof, or any other legal entity.
     Piggyback Registration Statement: As defined in Section 2(b).
     Proceeding: An action, claim, suit or proceeding (including without
limitation, an investigation or partial proceeding, such as a deposition),
whether commenced or, to the knowledge of the Person subject thereto,
threatened.
     Proportionate Percentage: The fraction, expressed as a percentage, (i) the
numerator of which is the total number of shares of Common Stock or Common Stock
Equivalents held by

-3-



--------------------------------------------------------------------------------



 



CECG that also constitute Registrable Securities and (ii) the denominator of
which is the number of shares of Common Stock or Common Stock Equivalents held
by all Holders that also constitute Registrable Securities, calculated on an as
converted and as exercised basis.
     Prospectus: The prospectus included in any Registration Statement,
including any preliminary prospectus, and all other amendments and supplements
to any such prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference, if any, in
such prospectus.
     Purchased Securities: As defined in the preamble.
     Purchaser Indemnitee: As defined in Section 6(a).
     Registrable Securities: The Series A Shares issued to the White Deer
Stockholders pursuant to the White Deer Purchase Agreement, the Common Stock
Shares issued to CECG pursuant to the Constellation Purchase Agreement and the
shares of Common Stock that may be issued to the Stockholders upon exercise of
the Warrants issued to such Stockholders pursuant to the White Deer Purchase
Agreement and the Constellation Purchase Agreement, as applicable, and any
securities issued in respect of such Registrable Securities by reason of or in
connection with any dividend, distribution, split, purchase in any rights
offering or in connection with any exchange for or replacement of such
Registrable Securities or any combination of securities, recapitalization,
merger or consolidation, or any other equity securities issued pursuant to the
anti-dillution provisions in the Warrants or any other pro rata distribution
with respect to the Series A Shares or the Common Stock until, with respect to
such Registrable Security, the earliest to occur of (i) the date on which it has
been first registered effectively pursuant to the Securities Act and disposed of
in accordance with the Registration Statement relating to it, (ii) the date on
which either it is distributed to the public pursuant to Rule 144 (or any
similar provision then in effect) or, in the opinion of counsel to the
Corporation, is eligible for sale pursuant to Rule 144 in a single sale without
any limitation as to volume, manner of sale or current public information with
respect to the Corporation, (iii) the date on which the Holder of such
Registrable Securities no longer beneficially owns at least one percent of the
total number of shares of Common Stock outstanding or the total number of
Series A Shares outstanding, or (iv) the date on which such Registrable Security
is redeemed by the Corporation.
     Registration Expenses: Any and all expenses incident to the performance of
or compliance by the Corporation with this Agreement, including, without
limitation: (i) all Commission, securities exchange, listing, inclusion and
filing fees, (ii) all fees and expenses incurred in connection with compliance
with international, federal or state securities or blue sky laws (including,
without limitation, any registration, listing and filing fees and reasonable
fees and disbursements of counsel in connection with blue sky qualification of
any of the Registrable Securities and the preparation of a blue sky memorandum),
(iii) all expenses in preparing or assisting in preparing, word processing,
duplicating, printing, delivering and distributing any Registration Statement,
any Prospectus, any amendments or supplements thereto, any underwriting
agreements, securities sales agreements, certificates and any other documents
relating to the performance under and compliance with this Agreement, (iv) all
fees and expenses incurred in connection with the listing or inclusion of any of
the Registrable Securities on any securities exchange or inter-dealer quotation
system pursuant to Section 4(a)(xi) of this Agreement, (v) the fees and
disbursements of counsel for the Corporation and of the independent

-4-



--------------------------------------------------------------------------------



 



public accountants of the Corporation (including, without limitation, the
expenses of any special audit and “comfort” letters required by or incident to
such performance), and (vi) all “road show” expenses; provided, however, that
Registration Expenses shall exclude brokers’ or underwriters’ discounts and
commissions, if any, fees and expenses of counsel for the Holders, and all
transfer taxes relating to the sale or disposition of Registrable Securities by
a Holder.
     Registration Statement: Any registration statement of the Corporation that
covers the resale of Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto and all material incorporated by reference or
deemed to be incorporated by reference, if any, in such registration statement.
     Resale Registration Statement: As defined in Section 2(a)(i).
     Rule 144: Rule 144, and any of its referenced paragraphs, promulgated by
the Commission pursuant to the Securities Act, as such rule may be amended from
time to time, or any similar rule or regulation hereafter adopted by the
Commission as a replacement thereto having substantially the same effect as such
rule.
     Rule 158: Rule 158 promulgated by the Commission pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
     Rule 415: Rule 415 promulgated by the Commission pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
     Rule 424: Rule 424 promulgated by the Commission pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
     Rule 457: Rule 457 promulgated by the Commission pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
     Sale Notice: As defined in Section 8(a).
     Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.
     Series A Shares: As defined in the preamble.
     Series B Shares: As defined in the preamble.
     Stockholder or Stockholders: As defined in the preamble.
     Suspension Event: As defined in Section 5(b).
     Suspension Notice: As defined in Section 5(b).

-5-



--------------------------------------------------------------------------------



 



     Tag-Along Notice: As defined in Section 8(a).
     Underwritten Offering: A sale of securities of the Corporation to an
underwriter or underwriters for reoffering to the public.
     WKSI: As defined in Section 2(b)(i).
     Warrants: As defined in the preamble.
     White Deer Purchase Agreement: As defined in the preamble.
     White Deer Stockholders: As defined in the preamble.
     White Deer Warrants: As defined in the preamble.
     2. REGISTRATION RIGHTS
          (a) Mandatory Resale Registration.
               (i) Upon (x) the written request (a “Notice”) of one or more of
the White Deer Stockholders or their respective assigns, holding individually or
collectively at least a majority of the then outstanding Registrable Securities
held by the White Deer Stockholders and their assigns or (y) a Notice of CECG or
its assigns, the Corporation shall file under the Securities Act, within 30 days
after receiving such Notice, a registration statement on an appropriate form
providing for the resale of any Registrable Securities pursuant to Rule 415 from
time to time by the Holders (a “Resale Registration Statement”). The Company
shall use its commercially reasonable efforts to cause such Resale Registration
Statement to be declared effective by the Commission within 120 days after the
filing thereof, provided that sales pursuant to the Resale Registration
Statement shall be subject to the restrictions in Section 2(d)(iv) to the extent
applicable. Any Resale Registration Statement shall provide for the resale from
time to time, and pursuant to any method or combination of methods legally
available by the Holders of any and all Registrable Securities. Subject to the
other provisions of this Agreement, the Corporation shall cause the Resale
Registration Statement filed pursuant to this Section 2(a)(i) to be continuously
effective, supplemented and amended to the extent necessary to ensure that it is
available for the resale of all Registrable Securities by the Holders and that
it conforms in all material respects to the requirements of the Securities Act
during the entire period beginning on the date the Resale Registration Statement
is first declared effective under the Securities Act and ending on the date on
which all Registrable Securities have ceased to be Registrable Securities (the
“Effectiveness Period”).
               (ii) Amendment on Form S-3 to Registration Statement on Form S-1.
If a Resale Registration Statement filed pursuant to Section 2(a)(i) is on Form
S-1, the Corporation may, at any time it is eligible to do so, file a
post-effective amendment on Form S-3 to the Resale Registration Statement on
Form S-1 for the resale of any then existing Registrable Securities or in any
such other manner as is preferred or permitted by the Commission to convert the
Resale Registration Statement on Form S-1 to a Resale Registration Statement on
Form S-3. Upon the effectiveness of the Resale Registration Statement on Form

-6-



--------------------------------------------------------------------------------



 



S-3, all references to the Resale Registration Statement in this Agreement shall
then automatically be deemed to be a reference to the Resale Registration
Statement on Form S-3.
               (iii) Notice to Other Holders. If the Corporation receives a
Notice from any Holder requesting that it file a Resale Registration Statement
pursuant to this Section 2(a), it shall promptly give notice thereof to the
other Holders, and such other Holders may request that any Registrable
Securities held by them be included in such Resale Registration Statement. Any
such other Holder requesting that its Registrable Securities be included in such
Resale Registration Statement shall be considered a requesting Holder for
purposes of Section 2(b) hereof.
               (iv) CECG Maximum Registration Requests. Notwithstanding anything
to the contrary in this Agreement, the Corporation shall not be obligated to
file or effect more than one Resale Registration Statement pursuant to
Section 2(a)(i)(y) upon the delivery of a Notice by CECG or its assigns.
          (b) Delay in Filing or Effectiveness of Resale Registration Statement.
               (i) If the Company fails to file a Resale Registration Statement
with the Commission within the period specified in Section 2(a)(i), then each
Holder requesting the filing of such Registration Statement will be entitled to
a payment, as liquidated damages and not a penalty, of the Liquidated Damages
Amount but only with respect to shares of Common Stock and Common Stock
underlying the Warrants then held by such Holder and not included in an
effective Registration Statement, for a period beginning on the day after the
deadline for filing the Resale Registration Statement and lasting until such
time as the Resale Registration Statement is filed.
               (ii) If a Resale Registration Statement does not become or is not
declared effective within the period specified in Section 2(a)(i), then each
Holder requesting the filing of such Registration Statement will be entitled to
a payment, as liquidated damages and not a penalty, of the Liquidated Damages
Amount but only with respect to shares of Common Stock and Common Stock
underlying the Warrants then held by such Holder and not included in an
effective Registration Statement, for the period beginning on the day after such
deadline for effectiveness of the Resale Registration Statement and lasting
until such time as the Resale Registration Statement is declared effective.
               (iii) The aggregate Liquidated Damages Amount payable to each
Holder shall be paid to each Holder in immediately available funds within 10
Business Days after the end of each applicable 30-day period. Any payments
pursuant to this Section 2(b) shall constitute the Holders’ exclusive remedy for
such events; provided, however, if the Corporation certifies that it is unable
to pay aggregate Liquidated Damages Amount in cash or immediately available
funds because such payment would result in a breach under any of the
Corporation’s credit facilities or other indebtedness filed as exhibits to the
Corporation’s reports filed under the Securities Act or the Exchange Act, then
the Corporation may pay the aggregate Liquidated Damages Amount in kind in the
form of the issuance of additional shares of Common Stock. Upon any issuance of
shares of Common Stock as liquidated damages, the Corporation shall promptly
prepare and file an amendment to the Resale Registration Statement prior to its
effectiveness to include such shares of Common Stock issued as liquidated
damages as

-7-



--------------------------------------------------------------------------------



 



additional Registrable Securities. If shares of Common Stock are issued as
liquidated damages after the Resale Registration Statement has been declared
effective, the Corporation shall have no obligation to prepare and file a
post-effective amendment to the Resale Registration Statement to include such
shares nor shall the Corporation be obligated in any way to file a new
registration statement for such shares; however if the Corporation is a
well-known seasoned issuer (as defined in the rules and regulations of the
Commission) (a “WKSI”), the Corporation shall be obligated to provide the Holder
notice and offer to include such shares in any Piggyback Registration Statement.
All shares of Common Stock issued as Liquidated Damages Amounts shall be
considered in the calculation of any subsequent Liquidated Damages Amounts. The
determination of the number of shares of Common Stock to be issued as the
aggregate Liquidated Damages Amount shall be equal to the aggregate Liquidated
Damages Amount divided by the average of the closing sale price per share for
the Common Stock (or if the Common Stock is not listed or traded on a national
securities exchange, the average of the last reported bid and ask prices per
share) for each of the 10 consecutive trading days ending on the trading day
immediately preceding such date of determination.
          (c) Public Offering.
               (i) If the Corporation proposes to file
     (A) a registration statement under the Securities Act, providing for the
public offering of Common Stock, for its own account or for the account of a
selling stockholder, for sale to the public in an Underwritten Offering,
excluding a Resale Registration Statement, a registration statement on Form S-4
or Form S-8 promulgated under the Securities Act (or any successor forms
thereto), a registration statement for the sale of Common Stock issued upon
conversion of debt securities or any other form not available for registering
the Registrable Securities for sale to the public, or
     (B) a prospectus supplement to an effective shelf Registration Statement,
so long as the Corporation is a WKSI at such time or, whether or not the
Corporation is a WKSI, so long as the Registrable Securities were previously
included in the underlying shelf Registration Statement or are included on an
effective Resale Registration Statement, then, in each case with respect to an
Underwritten Offering of Common Stock, the Corporation will notify each Holder
of the proposed filing and afford each Holder an opportunity to include in such
Registration Statement (the “Piggyback Registration Statement”) all or any part
of the shares of Common Stock that constitute Registrable Securities then held
by such Holder that may properly be offered on such Piggyback Registration
Statement. Each Holder desiring to include in the Piggyback Registration
Statement all or part of such shares of Common Stock held by such Holder that
may be included in the Piggyback Registration Statement shall, within ten
(10) days after receipt of the above-described notice from the Corporation in
the case of a filing of a Registration Statement and within two (2) Business
Days after the day of receipt of the above-described notice from the Corporation
in the case of a filing of a prospectus

-8-



--------------------------------------------------------------------------------



 



supplement to an effective shelf Piggyback Registration Statement with respect
to an Underwritten Offering, so notify the Corporation in writing, and in such
notice shall inform the Corporation of the number of shares of Common Stock such
Holder wishes to include in the Piggyback Registration Statement and provide the
Corporation with such information with respect to such Holder as shall be
reasonably necessary in order to assure compliance with federal and applicable
state securities laws. Any election by any Holder to include any shares of
Common Stock that constitute Registrable Securities in the Piggyback
Registration Statement will not affect the inclusion of such Registrable
Securities in the Resale Registration Statement until such Registrable
Securities have been sold under the Piggyback Registration Statement.
               (ii) Right to Terminate Registration. The Corporation shall have
the right, in its sole discretion, to terminate or withdraw the Piggyback
Registration Statement initiated by it referred to in this Section 2(c) prior to
the effectiveness of such registration (or pricing in the event of an
Underwritten Offering pursuant to an effective shelf Registration Statement)
whether or not any Holder has elected to include Registrable Securities in such
registration.
               (iii) Resale Registration not Impacted by Piggyback Registration
Statement. The Corporation’s obligation to file the Resale Registration
Statement pursuant to Section 2(a)(i) shall not be affected by the filing or
effectiveness of the Piggyback Registration Statement.
               (iv) Existing Registration Statements Not Covered. For the
avoidance of doubt, nothing in this Agreement shall obligate the Corporation to
take any action or refrain from taking any action with respect to its existing
Registration Statement on Form S-3 (File No. 333-173896), declared effective by
the Commission on May 13, 2011, or any amendments thereto.
          (d) Underwriting.
               (i) Resale Registration. In the event that one or more Holders
elect to dispose of shares of Common Stock that constitute Registrable
Securities under a Resale Registration Statement pursuant to an Underwritten
Offering and such Holders reasonably anticipate gross proceeds from such
Underwritten Offering of at least $20,000,000, in the aggregate, the Corporation
shall take all such reasonable actions as are requested by the managing
underwriter in order to expedite and facilitate the registration and disposition
of such shares of Common Stock, including the Corporation causing appropriate
officers of the Corporation or its Affiliates to participate in a “road show” or
similar marketing effort being conducted by such managing underwriter with
respect to such Underwritten Offering, provided that the Corporation shall not
be required to cause appropriate officers of the Corporation or its Affiliates
to participate in a “road show” or similar marketing effort being conducted by
such managing underwriter with respect to such Underwritten Offering unless such
Holders reasonably anticipate gross proceeds from such Underwritten Offering of
at least $30,000,000, and provided, further, that the Corporation shall not be
required to cause appropriate officers of the Corporation or its Affiliates to
participate in a “road show” with respect to Underwritten

-9-



--------------------------------------------------------------------------------



 



Offerings under Resale Registration Statements more than once in any six-month
period. Notwithstanding the foregoing, the Corporation shall provide the
cooperation provided by this subsection (d)(i) to CECG or its assigns and its
managing underwriter, including causing the appropriate officers and directors
of the Corporation or its Affiliates to participate in a “road show” or similar
marketing efforts, in a single Underwritten Offering pursuant to a Resale
Registration Statement requested by CECG if the anticipated gross proceeds of
such Underwritten Offering are at least $10,000,000.
               (ii) Piggyback Registration. If the Registration Statement (or
prospectus supplement with respect to an Underwritten Offering pursuant to an
effective shelf Registration Statement) under which the Corporation gives notice
under Section 2(c) is for an Underwritten Offering, the Corporation shall so
advise the Holders of shares of Common Stock that constitute Registrable
Securities. Notwithstanding any other provision of this Agreement, if the
managing underwriter(s) determine(s) in good faith that marketing factors
require a limitation on the number of securities to be included, then the
managing underwriter(s) may exclude securities (including such shares of Common
Stock) from the Piggyback Registration Statement and Underwritten Offering, and
any securities included in such Piggyback Registration Statement and
Underwritten Offering shall be allocated first, to the Corporation, and second,
to each of the Holders requesting inclusion of their eligible shares of Common
Stock in such Piggyback Registration Statement (on a pro rata basis based on the
total number of shares of Common Stock then held by each such Holder of Common
Stock who is requesting inclusion).
               (iii) General Procedures. Any Holder’s right to include its
shares of Common Stock that constitute Registrable Securities in a Resale
Registration Statement pursuant to Section 2(a)(i) or a Piggyback Registration
Statement pursuant to Section 2(c)(i) shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s eligible
shares of Common Stock in the underwriting to the extent provided herein. All
Holders proposing to distribute their eligible shares of Common Stock through
such underwriting shall enter into an underwriting agreement in customary form
with the managing underwriter(s) selected for such underwriting and complete and
execute any questionnaires, powers of attorney, indemnities, securities escrow
agreements and other documents reasonably required under the terms of such
underwriting, and furnish to the Corporation such information as the Corporation
may reasonably request in writing for inclusion in the Piggyback Registration
Statement or Resale Registration Statement, as the case may be; provided,
however, that no Holder shall be required to make any representations or
warranties to or agreements with the Corporation or the underwriters other than
representations, warranties or agreements regarding such Holder, its holdings
and such Holder’s intended method of distribution and any other representation
required by law.
               (iv) Market Stand-Off. Regardless of whether a Holder elects to
include shares of Common Stock that constitute Registrable Securities in an
Underwritten Offering, each Holder of Registrable Securities hereby agrees that
it shall not, to the extent requested by the Corporation or an underwriter of
securities of the Corporation, directly or indirectly sell, offer to sell
(including without limitation any short sale or hedging or similar transaction
with the same economic effect as a sale), grant any option or otherwise transfer
or dispose of any Registrable Securities or other securities of the Corporation
or any securities convertible into or exchangeable or exercisable for Common
Stock of the Corporation then

-10-



--------------------------------------------------------------------------------



 



owned by such Holder (other than to Affiliates, donees, partners or members of
the Holder who agree to be similarly bound) for a period not to exceed 90 days
following the effective date of a registration statement for an Underwritten
Offering or the date of a prospectus supplement filed with the Commission with
respect to the pricing of an Underwritten Offering, other than the sale or
distribution of shares of Common Stock that constitute Registrable Securities in
such Underwritten Offering; provided, however, that:
     (A) such period shall in no event be greater than that which applies to
executive officers and directors of the Corporation;
     (B) the Holders shall be allowed any concession or proportionate release
allowed to any of the Corporation’s officers or directors that entered into
similar agreements (with such proportion being determined by dividing the number
of shares of Common Stock being released with respect to such officer or
director by the total number of issued and outstanding             shares of
Common Stock held by such officer or director);
     (C) this Section 2(c)(iv) shall not apply to Underwritten Offerings solely
for the account of another selling stockholder (other than a Holder) or in the
event the Corporation is not selling at least $20,000,000 worth of Common Stock;
and
     (D) in the case of CECG and its assigns, such Holder shall have received
written notice from the Corporation advising it of the imposition of the
transfer restrictions imposed by this subsection (d)(iv), which notice shall
specify the date of which such restrictions no longer apply.
     In order to enforce the foregoing covenant, the Corporation shall have the
right to impose stop transfer instructions with respect to the Registrable
Securities and such other securities of each Holder (and the securities of every
other Person subject to the foregoing restriction) until the end of such period.
               (v) Withdrawal. If any Holder disapproves of the terms of an
Underwritten Offering, such Holder may elect to withdraw therefrom by written
notice to the Corporation and the managing underwriter delivered (i) prior to
the commencement of any marketing efforts for the Underwritten Offering or
(ii) at any time up to and including the time of pricing of the Underwritten
Offering if the price to the public at which the Registrable Securities are
proposed to be sold is less than 95% of the average of the closing sale price
per share for the Common Stock (or if the Common Stock is not listed or traded
on a national securities exchange, the average of the last reported bid and ask
prices per share) for each of the 10 consecutive trading days ending on the
trading day immediately preceding the fourth trading day prior to commencement
of the marketing efforts for the Underwritten Offering. The Holder may agree to
waive this right to withdraw with the Corporation, the underwriters or any
custodial agent in any custody agreement and/or power of attorney executed by
such Holder in connection with the underwriting. Any Registrable Securities
excluded or withdrawn from such underwriting shall be excluded and withdrawn
from such Registration Statement. No such withdrawal shall affect the
Corporation’s obligation to pay all Registration Expenses, as described in
Section 2(d) below.

-11-



--------------------------------------------------------------------------------



 



               (vi) Selection of Underwriter. In connection with any
Underwritten Offering initiated by the Corporation, the Board of Directors of
the Corporation shall have the sole right to select the managing underwriter(s)
for such Underwritten Offering. In connection with any Underwritten Offering
initiated by a Holder, the Holders the majority of whose shares are being
included in such Underwritten Offering shall have the sole right to select the
managing underwriter(s) for such Underwritten Offering. Any such underwriters
shall all be nationally recognized firms.
          (e) Expenses. The Corporation shall pay all Registration Expenses in
connection with the registration of the Registrable Securities pursuant to this
Agreement. Each Holder participating in a registration pursuant to this
Section 2 shall pay all transfer taxes payable by such Holder and bear such
Holder’s proportionate share (based on the total number of Registrable
Securities sold in such registration) of all discounts and commissions payable
to underwriters or brokers in connection with a registration of Registrable
Securities pursuant to this Agreement.
     3. RULE 144 REPORTING
     With a view to making available the benefits of certain rules and
regulations of the Commission that may at any time permit the sale of the
Registrable Securities to the public without registration, the Corporation
agrees to:
          (a) use commercially reasonable efforts to make and keep available
adequate current public information, as those terms are understood and defined
in Rule 144, at all times after the Closing Date;
          (b) use commercially reasonable efforts to file with the Commission in
a timely manner all reports and other documents required to be filed by the
Corporation under the Securities Act and the Exchange Act (at any time that it
is subject to such reporting requirements); and
          (c) so long as a Holder owns any Registrable Securities, to furnish to
the Holder promptly upon request (i) a written statement by the Corporation as
to its compliance with the reporting requirements of Rule 144 and of the
Securities Act and the Exchange Act, and (ii) such other reports and documents
of the Corporation as a Holder may reasonably request and that are not otherwise
publicly filed with the Commission or available on the Corporation’s website in
availing itself of any rule or regulation of the Commission allowing a Holder to
sell any such Registrable Securities without registration.
     4. REGISTRATION PROCEDURES
          (a) In connection with the obligations of the Corporation with respect
to any registration pursuant to this Agreement, (x) the Corporation shall use
its commercially reasonable efforts to effect or cause to be effected the
registration of the Registrable Securities under the Securities Act to permit
the sale of such Registrable Securities by the Holder or Holders in accordance
with the Holder’s or Holders’ intended method or methods of distribution, and
(y) the Corporation shall:

-12-



--------------------------------------------------------------------------------



 



               (i) Prepare and file with the Commission a Registration Statement
and use its commercially reasonable efforts to cause such Registration Statement
to become effective as soon as practicable after filing and to remain effective,
subject to Section 2(b)(ii) and Section 5, until there are no Registrable
Securities outstanding;
               (ii) subject to Section 4(a)(vii), and Section 5, (1) prepare and
file with the Commission such amendments and post-effective amendments to each
such Registration Statement as may be necessary to keep such Registration
Statement effective for the period described in Section 4(a)(i); (2) cause each
Prospectus contained therein to be supplemented by any required Prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 or any
similar rule that may be adopted under the Securities Act; and (3) amend or
supplement each such Registration Statement to include the Corporation’s
quarterly and annual financial information and other material developments (to
the extent the Corporation is not eligible to incorporate such information by
reference into the Registration Statement), during which time sales of the
Registrable Securities under the Registration Statement will be suspended until
such amendment or supplement is filed and, in the case of an amendment, is
effective;
               (iii) furnish to the Holders, without charge, as many copies of
each Prospectus, including each preliminary Prospectus, if any, and any
amendment or supplement thereto and such other documents as such Holder may
reasonably request, in order to facilitate the public sale or other disposition
of the Registrable Securities;
               (iv) use its commercially reasonable efforts to register or
qualify, or obtain exemption from registration or qualification for, all
Registrable Securities by the time the applicable Registration Statement is
declared effective by the Commission under all applicable state securities or
blue sky laws of such jurisdictions in the United States as any Holder of
Registrable Securities covered by a Registration Statement shall reasonably
request in writing, keep each such registration or qualification or exemption
effective during the period such Registration Statement is required to be kept
effective pursuant to Section 4(a)(i) and do any and all other acts and things
that may be reasonably necessary or advisable to enable such Holder to
consummate the disposition in each such jurisdiction of such Registrable
Securities owned by such Holder; provided, however, that the Corporation shall
not be required to (1) qualify generally to do business in any jurisdiction or
to register as a broker or dealer in such jurisdiction where it would not
otherwise be required to qualify but for this Section 4(a)(iv) and except as may
be required by the Securities Act, (2) subject itself to taxation in any such
jurisdiction, or (3) submit to the general service of process in any such
jurisdiction;
               (v) notify each Holder promptly and, if requested by any Holder,
confirm such advice in writing (1) when a Registration Statement has become
effective and when any post-effective amendments and supplements thereto become
effective, (2) of the issuance by the Commission or any state securities
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (3) of any
request by the Commission or any other federal, state or foreign governmental
authority for amendments or supplements to a Registration Statement or related
Prospectus or for additional information, and (4) of the happening of any event
during the period a Registration Statement is effective as a result of which
such Registration Statement or the related Prospectus or any document
incorporated by reference therein contains any untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements

-13-



--------------------------------------------------------------------------------



 



therein not misleading (which notice may be in the form of a Suspension Notice
under Section 5(b));
               (vi) except as provided in Section 5, use commercially reasonable
efforts to obtain the withdrawal of any order enjoining or suspending the use or
effectiveness of a Registration Statement or suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as promptly as reasonably practicable;
               (vii) except as provided in Section 5, upon the occurrence of any
event contemplated by Section 4(a)(v)(4), use its commercially reasonable
efforts to promptly prepare a supplement or post-effective amendment to a
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, such Prospectus will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading;
               (viii) in the case of an Underwritten Offering, use its
commercially reasonable efforts to furnish to the underwriters a signed
counterpart, addressed to the underwriters, of: (1) an opinion of counsel for
the Corporation, dated the date of each closing under the underwriting
agreement, in customary form and reasonably satisfactory to the underwriters,
and (2) a “comfort” letter, dated the date of the final prospectus supplement
for such offering or, if there is no prospectus supplement, the effective date
of such Registration Statement and the date of each closing under the
underwriting agreement, signed by the independent registered public accounting
firm that has certified the Corporation’s financial statements included in such
Registration Statement, covering substantially the same matters with respect to
such Registration Statement (and the Prospectus included therein) and with
respect to events subsequent to the date of such financial statements, as are
customarily covered in accountants’ letters delivered to underwriters in
underwritten public offerings of securities and such other financial matters as
the underwriters may reasonably request;
               (ix) in the case of an Underwritten Offering, enter into an
underwriting agreement in customary form with the underwriters and take all
other action required thereunder in order to expedite or facilitate the
distribution of the Registrable Securities included in such Registration
Statement and make representations and warranties to the underwriters in such
form and scope as are customarily made by issuers to underwriters in such
underwritten offerings and confirm the same to the extent customary if and when
requested;
               (x) make available for inspection by representatives of the
Holders and the representative of any underwriters participating in any
disposition pursuant to a Registration Statement and any special counsel or
accountants retained by such Holders or underwriters, all financial and other
records, pertinent corporate documents and properties of the Corporation and
cause the respective officers, directors and employees of the Corporation to
supply all information reasonably requested by any such representatives, the
representative of the underwriters, counsel thereto or accountants in connection
with a Registration Statement; provided, however, that such records, documents
or information that the Corporation determines, in good faith, to be
confidential and notifies such representatives, representative of the

-14-



--------------------------------------------------------------------------------



 



underwriters, counsel thereto or accountants are confidential shall not be
disclosed by the representatives, representative of the underwriters, counsel
thereto or accountants unless (1) the disclosure of such records, documents or
information is necessary to avoid or correct a misstatement or omission in a
Registration Statement or Prospectus, (2) the release of such records, documents
or information is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, or (3) such records, documents or information have been
generally made available to the public;
               (xi) if the Corporation is then publicly listed or traded, use
its commercially reasonable efforts to list or include shares of Common Stock
that constitute Registrable Securities on the primary national securities
exchange or inter-dealer quotation system on which similar securities issued by
the Corporation are then listed or traded, or if the Corporation is not then
publicly listed but the Corporation meets the criteria for listing on such
exchange or market, use its commercially reasonable efforts to list or include
the Common Stock on the New York Stock Exchange, the Nasdaq Global Market or the
Nasdaq Global Select Market (as soon as practicable), as selected by the
Corporation, including seeking to cure in its listing or inclusion application
any deficiencies cited by the exchange or market, and thereafter maintain the
listing on such exchange;
               (xii) prepare and file all documents and reports required by the
Exchange Act and, to the extent the Corporation’s obligation to file such
reports pursuant to Section 15(d) of the Exchange Act expires prior to the
expiration of the effectiveness period of the Registration Statement as required
by Section 4(a)(i), the Corporation shall voluntarily file such reports pursuant
to Section 15(d) of the Exchange Act through the effectiveness period required
by Section 4(a)(i);
               (xiii) provide a CUSIP number for all Registrable Securities, not
later than the effective date of the Registration Statement;
               (xiv) (1) otherwise use its commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, and (2) make
generally available to its securityholders, as soon as reasonably practicable,
earnings statements covering at least 12 months that satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 (or any similar rule
promulgated under the Securities Act ) thereunder;
               (xv) provide and cause to be maintained a registrar and transfer
agent for all Registrable Securities; and
               (xvi) in connection with any sale or transfer of the Registrable
Securities (whether or not pursuant to a Registration Statement) that will
result in the securities being delivered no longer being Registrable Securities,
cooperate with the Holders and the representative of the underwriters, if any,
to facilitate the timely preparation and delivery of any certificates
representing the Registrable Securities to be sold and to enable such
Registrable Securities to be in such denominations and registered in such names
as the representative of the underwriters, if any, or the Holders may request at
least two (2) Business Days prior to any sale of the Registrable Securities,
provided that such Holder shall have provided the Corporation with any documents
that are reasonably requested by the Corporation.

-15-



--------------------------------------------------------------------------------



 



          (b) The Corporation may require, and it shall be a condition precedent
to the obligations of the Corporation to take any action pursuant to Section 2,
with respect to the Registrable Securities of any selling Holder, that each
selling Holder furnish to the Corporation such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of such
securities as shall be required to effect the registration of its Registrable
Securities. In addition, if requested by the Corporation or the representative
of the underwriters of securities of the Corporation, each Holder shall provide,
within ten (10) days of such request, such information as may be required by the
Corporation or such representative in connection with the completion of any
public offering of the Corporation’s securities pursuant to a Registration
Statement filed under the Securities Act. Each Holder further agrees to furnish
promptly to the Corporation in writing all information required from time to
time to make the information previously furnished by such Holder not misleading.
No Holder shall have any right to obtain or seek an injunction restraining or
otherwise delaying any such registration as the result of any controversy that
might arise with respect to the interpretation or implementation of this
Agreement.
          (c) Each Holder agrees that, upon receipt of any notice from the
Corporation of the happening of any event of the kind described in
Sections 4(a)(v)(3) or 4(a)(v)(4), such Holder will immediately discontinue
disposition of Registrable Securities pursuant to a Registration Statement until
such Holder’s receipt of the copies of the supplemented or amended Prospectus.
If so directed by the Corporation, such Holder will deliver to the Corporation
(at the expense of the Corporation) all copies in its possession, other than
permanent file copies then in such Holder’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice.
          (d) The Corporation agrees that, unless it obtains the prior consent
of Holders of a majority of the Registrable Securities that are registered under
a Registration Statement at such time or the consent of the managing underwriter
in connection with any Underwritten Offering of shares of Common Stock that
constitute Registrable Securities, it will not make any offer relating to the
Common Stock that would constitute an “issuer free writing prospectus,” as
defined in Rule 433, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405 (an “Issuer Free Writing Prospectus”),
required to be filed with the Commission. Each Holder represents and agrees
that, unless it obtains the prior consent of the Corporation and any such
underwriter, it will not make any offer relating to the Registrable Securities
that would constitute an Issuer Free Writing Prospectus.
     5. BLACK-OUT PERIOD
          (a) Anything in this Agreement to the contrary notwithstanding,
subject to the provisions of this Section 5, following the effectiveness of a
Registration Statement, the Corporation may direct the Holders in accordance
with Section 5(b) to suspend sales of the Registrable Securities pursuant to a
Registration Statement for such times as the Corporation reasonably may
determine is necessary and advisable (but for no more than an aggregate of
one-hundred (120) days in any rolling twelve (12)-month period (provided that no
more than sixty (60) days of such one hundred twenty (120) days may be as a
result of the following events (after excluding the days between the filing of
any post-effective amendment to a registration statement with the Commission as
a result of such events through the day such post-effective amendment is
declared effective)) or for more than sixty (60) days in any rolling 90-day
period

-16-



--------------------------------------------------------------------------------



 



as a result of such events (after excluding the days between the filing of any
post-effective amendment to a registration statement with the Commission as a
result of such events through the day such post-effective amendment is declared
effective), if any of the following events shall occur: (i) a majority of the
members of the Board of Directors of the Corporation shall have determined in
good faith that (1) the offer or sale of any Registrable Securities would
materially impede, delay or interfere with any proposed acquisition, merger,
tender offer, business combination, corporate reorganization, consolidation or
other significant transaction involving the Corporation, (2) after the advice of
counsel, the sale of Registrable Securities pursuant to the Registration
Statement would require disclosure of material non-public information not
otherwise required to be disclosed under applicable law, and (3) either (x) the
Corporation has a bona fide business purpose for preserving the confidentiality
of such transaction, (y) disclosure would have a material adverse effect on the
Corporation or the Corporation’s ability to consummate such transaction, or
(z) the proposed transaction renders the Corporation unable to comply with
Commission requirements; (ii) a majority of the members of the Board of
Directors of the Corporation shall have determined in good faith that (1) the
Prospectus included in the Registration Statement contains a material
misstatement or omission as a result of an event that has occurred subsequent to
the date of such Prospectus and is continuing; and (2) the disclosure of this
material non-public information would be detrimental to the Corporation; (iii) a
majority of the members of the Board of Directors of the Corporation shall have
determined in good faith, after the advice of counsel, that it is required by
law, rule or regulation to supplement the Registration Statement or file a
post-effective amendment to the Registration Statement in order to incorporate
information into the Registration Statement for the purpose of (1) including in
the Registration Statement any Prospectus required under Section 10(a)(3) of the
Securities Act, (2) reflecting in the Prospectus included in the Registration
Statement any facts or events arising after the effective date of the
Registration Statement (or of the most-recent post-effective amendment) that,
individually or in the aggregate, represents a fundamental change in the
information set forth therein, or (3) including in the Prospectus included in
the Registration Statement any material information with respect to the plan of
distribution not disclosed in the Registration Statement or any material change
to such information; or (iv) a majority of the members of the Board of Directors
of the Corporation shall have determined to convert the Resale Registration
Statement on Form S-1 to a Resale Registration Statement on Form S-3. In
addition, the Corporation may direct the Holders in accordance with Section 5(b)
to suspend sales of the Registrable Securities pursuant to a Registration
Statement from time to time under Section 4(a)(ii) and Section 4(c). Upon the
occurrence of any such suspension under clause (iii) or (iv), the Corporation
shall use its commercially reasonable efforts to cause the Registration
Statement to become effective or to promptly amend or supplement the
Registration Statement on a post-effective basis or to take such action as is
necessary to make resumed use of the Registration Statement compatible with the
Corporation’s best interests, as applicable, so as to permit the Holders to
resume sales of the Registrable Securities as soon as reasonably practicable.
          (b) In the case of an event that causes the Corporation to suspend the
use of a Registration Statement (a “Suspension Event”), the Corporation shall
give written notice (a “Suspension Notice”) to the Holders to suspend sales of
the Registrable Securities. The Holders shall not effect any sales of the
Registrable Securities pursuant to such Registration Statement (or such filings)
at any time after they have received a Suspension Notice from the Corporation
and prior to receipt of an End of Suspension Notice (as defined below). If so
directed by the

-17-



--------------------------------------------------------------------------------



 



Corporation, each Holder will deliver to the Corporation (at the expense of the
Corporation) all copies other than permanent file copies then in such Holder’s
possession of the Prospectus covering the Registrable Securities at the time of
receipt of the Suspension Notice. The Holders may recommence effecting sales of
the Registrable Securities pursuant to the Registration Statement (or such
filings) following further notice to such effect (an “End of Suspension Notice”)
from the Corporation, which End of Suspension Notice shall be given by the
Corporation to the Holders in the manner described above promptly following the
conclusion of any Suspension Event and its effect. The Corporation shall not be
required to specify in the written notice to the Holders the nature of the event
giving rise to the suspension period. Holders hereby agree to hold in confidence
any communications in response to a notice of, or the existence of any fact or
any event giving rise to the suspension period.
          (c) Notwithstanding any provision herein to the contrary, if the
Corporation shall give a Suspension Notice pursuant to this Section 5, the
Corporation agrees that it shall extend the period of time during which the
applicable Registration Statement shall be maintained effective pursuant to this
Agreement by the number of days during the period from the date of receipt by
the Holders of the Suspension Notice to and including the date of receipt by the
Holders of the End of Suspension Notice and copies of the supplemented and
amended Prospectus necessary to resume sales.
     6. INDEMNIFICATION AND CONTRIBUTION
          (a) The Corporation agrees to indemnify and hold harmless (i) each
Holder of Registrable Securities and any underwriter (as determined in the
Securities Act) for such Holder, (ii) each Person, if any, who controls (within
the meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act), any such Person described in clause (i) (any of the Persons referred to in
this clause (ii) being hereinafter referred to as a “Controlling Person”), and
(iii) the respective officers, directors, partners, members, employees,
representatives and agents of any such Person or any Controlling Person (any
Person referred to in clause (i), (ii) or (iii) may hereinafter be referred to
as a “Purchaser Indemnitee”), to the fullest extent lawful, from and against any
and all losses, claims, damages, judgments, actions, reasonable out-of-pocket
expenses, and other liabilities (the “Liabilities”), including without
limitation and as incurred, reimbursement of all reasonable out-of-pocket costs
of investigating, preparing, pursuing or defending any claim or action, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Purchaser Indemnitee to the extent provided herein, joint or several, directly
or indirectly related to, based upon, arising out of or in connection with any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (as amended or supplemented if the
Corporation shall have furnished to such Purchaser Indemnitee any amendments or
supplements thereto), or any Issuer Free Writing Prospectus (or any amendment or
supplement thereto), or any preliminary Prospectus or any other document
prepared by or with the Corporation for use in selling the securities, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except insofar as such
Liabilities arise out of or are based upon (i) any untrue statement or omission
or alleged untrue statement or omission made in reliance upon and in conformity
with information relating to any Purchaser Indemnitee furnished to the
Corporation or any underwriter in writing by such

-18-



--------------------------------------------------------------------------------



 



Purchaser Indemnitee expressly for use therein, (ii) any sales by any Holder
after the delivery by the Corporation to such Holder of a Suspension Notice and
before the delivery by the Corporation of an End of Suspension Notice, or
(iii) the failure by a Purchaser Indemnitee to deliver a Prospectus, if delivery
is otherwise required. The Corporation shall notify the Holders promptly of the
institution, threat or assertion of any claim, proceeding (including any
governmental investigation), or litigation of which it shall have become aware
in connection with the matters addressed by this Agreement which involves the
Corporation or a Purchaser Indemnitee. The indemnity provided for herein shall
remain in full force and effect regardless of any investigation made by or on
behalf of any Purchaser Indemnitee.
          (b) In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder agrees, severally and not
jointly, to indemnify and hold harmless the Corporation, each Person who
controls the Corporation within the meaning of Section 15 of the Securities Act
or Section 20(a) of the Exchange Act and the respective officers, directors,
partners, members, employees, representatives and agents of such Person or
Controlling Person to the same extent as the foregoing indemnity from the
Corporation to each Purchaser Indemnitee, but only with reference to (i) untrue
statements or omissions or alleged untrue statements or omissions made in
reliance upon and in strict conformity with information relating to such Holder
furnished to the Corporation in writing by such Holder expressly for use in any
Registration Statement or Prospectus, any amendment or supplement thereto, any
Issuer Free Writing Prospectus (or any amendment or supplement thereto) or any
preliminary Prospectus, (ii) any sales by such Holder after the delivery by the
Corporation to such Holder of a Suspension Notice and before the delivery by the
Corporation of an End of Suspension Notice, or (iii) the failure by a Purchaser
Indemnitee to deliver a Prospectus, if required. The liability of any Holder
pursuant to this subsection shall in no event exceed the gross proceeds received
by such Holder from sales of Registrable Securities giving rise to such
obligations.
          (c) If any Proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnity may be sought pursuant to subsection (a) or
(b) above, such Person (the “Indemnified Party”) shall promptly notify the
Person against whom such indemnity may be sought (the “Indemnifying Party”), in
writing of the commencement thereof (but the failure to so notify an
Indemnifying Party shall not relieve it from any liability which it may have
under this Section 6, except to the extent the Indemnifying Party is materially
prejudiced by the failure to give notice), and the Indemnifying Party shall be
entitled to assume the defense thereof and retain counsel reasonably
satisfactory to the Indemnified Party to represent the Indemnified Party and any
others the Indemnifying Party may reasonably designate in such proceeding and
shall pay the reasonable fees and expenses actually incurred by such counsel
related to such proceeding. Notwithstanding the foregoing, in any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party, unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed in writing to the contrary, (ii) the
Indemnifying Party failed within a reasonable time after notice of commencement
of the action to assume the defense and employ counsel reasonably satisfactory
to the Indemnified Party, (iii) the Indemnifying Party and its counsel do not
actively and vigorously pursue the defense of such action or (iv) the named
parties to any such action (including any impleaded parties), include both such
Indemnified Party

-19-



--------------------------------------------------------------------------------



 



and the Indemnifying Party, or any Affiliate of the Indemnifying Party, and such
Indemnified Party shall have been reasonably advised by counsel that, either
(x) there may be one or more legal defenses available to it which are different
from or additional to those available to the Indemnifying Party or such
Affiliate of the Indemnifying Party or (y) a conflict may exist between such
Indemnified Party and the Indemnifying Party or such Affiliate of the
Indemnifying Party (in which case the Indemnifying Party shall not have the
right to assume nor direct the defense of such action on behalf of such
Indemnified Party, it being understood, however, that the Indemnifying Party
shall not, in connection with any one such action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel), for
all such Indemnified Parties, which firm shall be designated in writing by those
Indemnified Parties who sold a majority of the Registrable Securities sold by
all such Indemnified Parties and any such separate firm for the Corporation, the
directors, the officers and such control Persons of the Corporation as shall be
designated in writing by the Corporation). The Indemnifying Party shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent or if there is a final judgment for the plaintiff, the Indemnifying
Party agrees to indemnify any Indemnified Party from and against any loss or
liability by reason of such settlement or judgment. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, which consent shall
not be unreasonably withheld, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability on claims that are the subject matter of such
proceeding.
          (d) If the indemnification provided for in subsections (a) and (b) of
this Section 6 is for any reason held to be unavailable to an Indemnified Party
in respect of any Liabilities referred to therein (other than by reason of the
exceptions provided therein) or is insufficient to hold harmless a party
indemnified thereunder, then each Indemnifying Party under such subsections, in
lieu of indemnifying such Indemnified Party thereunder, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Liabilities
(i) in such proportion as is appropriate to reflect the relative benefits of the
Indemnified Party on the one hand and the Indemnifying Party(ies) on the other
in connection with the statements or omissions that resulted in such
Liabilities, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Indemnifying Party(ies) and the Indemnified Party, as well as any
other relevant equitable considerations. The relative fault of the Corporation
on the one hand and any Purchaser Indemnitees on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Corporation or by such
Purchaser Indemnitees and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
          (e) The parties agree that it would not be just and equitable if
contribution pursuant to this Section 6 were determined by pro rata allocation
(even if such Indemnified

-20-



--------------------------------------------------------------------------------



 



Parties were treated as one entity for such purpose), or by any other method of
allocation that does not take account of the equitable considerations referred
to in Section 6(d) above. The amount paid or payable by an Indemnified Party as
a result of any Liabilities referred to in Section 6(d) shall be deemed to
include, subject to the limitations set forth above, any reasonable
out-of-pocket legal or other expenses actually incurred by such Indemnified
Party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 6, in no event shall a Purchaser
Indemnitee be required to contribute any amount in excess of the amount by which
proceeds received by such Purchaser Indemnitee from sales of Registrable
Securities exceeds the amount of any damages that such Purchaser Indemnitee has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. For purposes of this Section 6, each
Person, if any, who controls (within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act) a Holder of Registrable Securities
shall have the same rights to contribution as such Holder, as the case may be,
and each Person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act) the Corporation, and each
officer, director, partner, member, employee, representative and agent of the
Corporation shall have the same rights to contribution as the Corporation. Any
party entitled to contribution will, promptly after receipt of notice of
commencement of any Proceeding against such party in respect of which a claim
for contribution may be made against another party or parties, notify each party
or parties from whom contribution may be sought, but the omission to so notify
such party or parties shall not relieve the party or parties from whom
contribution may be sought from any obligation it or they may have under this
Section 6 or otherwise, except to the extent that any party is materially
prejudiced by the failure to give notice. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act),
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
          (f) The indemnity and contribution agreements contained in this
Section 6 will be in addition to any liability which the Indemnifying Parties
may otherwise have to the Indemnified Parties referred to above. The Purchaser
Indemnitees’ obligations to contribute pursuant to this Section 6 are several in
proportion to the respective number of securities sold by each of the Purchaser
Indemnitees hereunder and not joint.
     7. LIMITATIONS ON SUBSEQUENT REGISTRATION RIGHTS
          (a) From and after the date of this Agreement, the Corporation shall
not, without the prior written consent of Holders beneficially owning not less
than two-thirds (2/3) of the then outstanding Registrable Securities held by the
White Deer Stockholders and their assigns, enter into any agreement with any
holder or prospective holder of any securities of the Corporation that would
grant such holder registration rights senior to those granted to the Holders
hereunder with respect to Section 2(d)(ii).
          (b) From and after the date of this Agreement, the Corporation shall
not, without the prior written consent of Holders beneficially owning not less
than two-thirds (2/3) of the then outstanding Registrable Securities held by
CECG or its assigns, enter into any agreement with any holder or prospective
holder of any securities of the Corporation that would grant such holder
registration rights senior to those granted to CECG or its assigns hereunder
with respect to Section 2(d)(ii) if the entry into such agreement would
disproportionately affect

-21-



--------------------------------------------------------------------------------



 



the rights of CECG or its assigns as compared to all Holders of Registrable
Securities, taken together.
     8. TRANSFERS OF REGISTRABLE SECURITIES BY THE WHITE DEER STOCKHOLDERS
          (a) Co-Sale Rights.
               (i) If at any time the White Deer Stockholders propose to sell
greater than 25% of the Common Stock or Common Stock Equivalents held by them
collectively (on an as converted or as exercised basis) that also constitute
Registrable Securities, then, the White Deer Stockholders shall promptly deliver
a written notice (the “Sale Notice”) to CECG offering CECG the option to
participate in such proposed sale. Such Sale Notice shall specify in reasonable
detail the identity of the prospective transferee (a “Buyer”) and the terms and
conditions of the sale, including the price, the form of consideration and
number of Registrable Securities proposed to be sold by the White Deer
Stockholders.
               (ii) CECG may, at any time prior to the 20th day after its
receipt of the Sale Notice, give written notice (each, a “Tag-Along Notice”) to
the White Deer Stockholders stating that CECG wishes to participate in such
proposed sale and specifying the number of its Registrable Securities that CECG
desires to include in such proposed sale.
               (iii) If CECG does not give the White Deer Stockholders a timely
Tag-Along Notice with respect to the sale proposed in the Sale Notice, the White
Deer Stockholders may thereafter sell the Registrable Securities specified in
the Sale Notice on the same terms and conditions and to the prospective Buyer
set forth in the Sale Notice, or its affiliates or assignees, at any time within
180 days after the date the Sale Notice was given. Any Registrable Securities
not so sold within such 180 day period shall continue to be subject to this
Section 8(a). If CECG gives the White Deer Stockholders a timely Tag-Along
Notice, then the White Deer Stockholders shall notify the prospective Buyer of
the Registrable Securities offered by CECG identified in the Tag-Along Notice.
If such prospective Buyer is unwilling or unable to acquire all Registrable
Securities proposed to be included in such sale upon such terms, then the White
Deer Stockholders may elect either to cancel such proposed sale or to include in
such proposed sale CECG’s Proportionate Percentage of the total number of
Registrable Securities to be purchased by the prospective Buyer.
          (b) Certain Transfer Procedures.
               (i) Upon delivery of a Tag-Along Notice, CECG shall deliver to
the White Deer Stockholders or such other person (the “Custodian”) designated in
the Sale Notice certificates representing CECG’s applicable percentage of
Registrable Securities, duly endorsed for transfer or accompanied by duly
executed stock powers, free and clear of all Liens other than transfer
restrictions imposed by applicable securities laws.
               (ii) On or before the date set for the closing in the Sale
Notice, CECG shall enter into an agreement for the benefit of the Buyer that
shall contain the following representations and warranties and pursuant to which
CECG shall indemnify the Buyer (subject to customary and reasonable limitations
on the amount and duration of such indemnity

-22-



--------------------------------------------------------------------------------



 



obligations) for all damages suffered by the Buyer as a result of breaches of or
inaccuracies in such the representations and warranties set forth in clauses
(i) through (iv): (i) such agreement has been duly authorized, executed and
delivered by or on behalf of CECG, (ii) CECG has full power, right and authority
to transfer the Registrable Securities to be sold by CECG and to enter into such
agreement, (iii) immediately before the closing, CECG will have good and valid
title to the Registrable Securities to be sold by CECG free and clear of all
Liens other than transfer restrictions imposed by applicable securities laws
and, upon payment for and delivery of the Registrable Securities, the Buyer will
acquire all of the rights of CECG in the Registrable Securities to be sold by
CECG and will acquire its interest in such Registrable Securities free of any
“adverse claim” (as defined in Section 8-102 of the Uniform Commercial Code) and
(iv) delivery of the Registrable Securities to be sold by CECG to the Buyer will
pass title to such Registrable Securities free and clear of any Liens other than
transfer restrictions imposed by applicable securities laws.
               (iii) The Custodian shall hold such Registrable Securities and
other documents in trust for CECG pending completion or abandonment of such
sale. If, within 180 days after the White Deer Stockholders deliver the Sale
Notice, the White Deer Stockholders have not completed the sale of the
applicable percentage of the Registrable Securities owned by the White Deer
Stockholders and CECG to the Buyer and another Sale Notice has not been sent to
CECG, the Custodian shall return to CECG all certificates representing the
Registrable Securities.
               (iv) At the closing of such sale, the Custodian shall remit to
CECG the total consideration for the Registrable Securities of CECG sold
pursuant thereto, and shall furnish such other evidence of the completion and
time of completion of such sale and the terms thereof as may reasonably be
requested by CECG.
     9. MISCELLANEOUS
          (a) Remedies. In the event of a breach by the Corporation of any of
its obligations under this Agreement, each Holder, in addition to being entitled
to exercise all rights provided herein, or granted by law, including recovery of
damages, will be entitled to specific performance of its rights under this
Agreement. Subject to Section 6, the Corporation agrees that monetary damages
would not be adequate compensation for any loss incurred by reason of a breach
by it of any of the provisions of this Agreement and hereby further agrees that,
in the event of any action for specific performance in respect of such breach,
it shall waive the defense that a remedy at law would be adequate.
          (b) Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to or departures from the provisions
hereof may not be given, without (i) the written consent of the Corporation and
White Deer Stockholders and their assigns beneficially owning not less than
two-thirds (2/3) of the then outstanding Registrable Securities held by White
Deer Stockholders and their assigns and (ii) if such amendment, modification,
waiver or consent would adversely and disproportionately affect the rights of
CECG or its assigns as compared to all Holders of Registrable Securities, taken
together, the written consent of Holders beneficially owning not less than
two-thirds (2/3) of the then outstanding Registrable Securities held by CECG and
its assigns. Notwithstanding the foregoing, a waiver or consent to or departure
from

-23-



--------------------------------------------------------------------------------



 



the provisions hereof with respect to a matter that relates exclusively to the
rights of a Holder whose securities are being sold pursuant to a Registration
Statement and that does not directly or indirectly affect, impair, limit or
compromise the rights of other Holders may be given by such Holder; provided
that the provisions of this sentence may not be amended, modified or
supplemented except in accordance with the provisions of the immediately
preceding sentence.
          (c) Notices. All notices and other communications, provided for or
permitted hereunder shall be made in writing and delivered by facsimile (with
receipt confirmed), overnight courier or registered or certified mail, return
receipt requested, or e-mail (if an e-mail address is provided by a Holder):
               (i) if to a Stockholder, at the address given by the Stockholder
on its signature page hereto (or, if more recent, at an address contained in a
written notice from the Holder); and
               (ii) if to the Corporation at the offices of the Corporation at:
PostRock Energy Corporation
210 Park Avenue, Suite 2750
Oklahoma City, OK 73102
Attention: Chief Executive Officer
Telephone: (405) 702-7487
Facsimile: (405) 702-7756
          (d) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties hereto. The rights to cause the Corporation to register Registrable
Securities pursuant to this Agreement may be assigned by a Holder to a
transferee or assignee of Registrable Securities, provided, however, that such
transfer shall not be effective for purposes of this Agreement until (i) the
transferor shall furnish to the Corporation written notice of the name and
address of such transferee or assignee and the securities with respect to which
such registration rights are being assigned and (ii) such transferee shall agree
to be subject to all restrictions set forth in this Agreement. Each Holder
agrees that any transferee of any Registrable Securities shall be bound by
Section 4(b) and Section 7, whether or not such transferee expressly agrees to
be bound.
          (e) Merger, Amalgamation, Consolidation, Etc. of the Corporation. If
the Corporation is a party to any merger, amalgamation, consolidation,
recapitalization, reorganization or otherwise pursuant to which the Registrable
Securities are converted into or exchanged for securities or the right to
receive securities of any other person (“Conversion Securities”), the issuer of
such Conversion Securities shall assume (in a writing delivered to all Holders)
all obligations of the Corporation hereunder. The Corporation will not effect
any merger, amalgamation, consolidation, recapitalization, reorganization or
otherwise described in the immediately preceding sentence unless the issuer of
the Conversion Securities complies with this Section 9(e).
          (f) Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

-24-



--------------------------------------------------------------------------------



 



          (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
          (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          (i) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, AS APPLIED TO CONTRACTS
MADE AND PERFORMED WITHIN THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.
          (j) Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties hereto that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.
          (k) Entire Agreement. This Agreement is intended by the parties hereto
as a final expression of their agreement, and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto, in
respect of the subject matter contained herein.
          (l) Registrable Securities Held by the Corporation. Whenever the
consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Corporation
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.
          (m) Adjustment for Splits, etc. Wherever in this Agreement there is a
reference to a specific number of securities with respect to any Registrable
Securities, then upon the occurrence of any subdivision, combination, or
security dividend of such securities, the specific number of securities with
respect to any Registrable Securities so referenced in this Agreement shall
automatically be proportionally adjusted to reflect the effect on the
outstanding securities of such class or series by such subdivision, combination,
or security dividend.
          (n) Survival. The indemnification and contribution obligations under
Section 6 of this Agreement shall survive the termination of the Corporation’s
obligations under Section 2 of this Agreement.
          (o) Attorneys’ Fees. In any action or proceeding brought to enforce
any provision of this Agreement, or where any provision hereof is validly
asserted as a defense, the

-25-



--------------------------------------------------------------------------------



 



prevailing party, as determined by the court or arbitrator(s), as the case may
be, shall be entitled to recover its reasonable attorneys’ fees in addition to
any other available remedy.
          (p) Arbitration. Any dispute, controversy or claim arising out of or
relating to this Agreement or to the breach, termination or invalidity of this
Agreement, whether arising in tort, contract or otherwise, shall be resolved by
binding arbitration pursuant to Section 11.03 of the Constellation Purchase
Agreement.

-26-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            THE COMPANY:


POSTROCK ENERGY CORPORATION
      By:   /s/ Stephen L. DeGiusti         Name:   Stephen L. DeGiusti       
Title:   Executive Vice President, General
Counsel and Secretary   

Signature Page 1 of 2 to
First Amended and Restated Registration and Investor Rights Agreement

 



--------------------------------------------------------------------------------



 



         

            STOCKHOLDERS:

WHITE DEER ENERGY L.P.
      By:   Edelman & Guill Energy L.P.,         its general partner           
By:   Edelman & Guill Energy Ltd.,         its general partner            By:  
/s/ Thomas J. Edelman         Name:   Thomas J Edelman        Title:   Director 
      Address for Notice:
      c/o White Deer Energy L.P.
667 Madison Ave, 4th Floor
New York, New York 10065
Attention: Thomas J. Edelman
Facsimile: (212) 888-6877
      and
      700 Louisiana, Suite 4770
Houston, Texas 77002
Attention: James D. Bennett
Facsimile: (713) 581-6901
              WHITE DEER ENERGY TE L.P.
      By:   Edelman & Guill Energy L.P.,         its general partner           
By:   Edelman & Guill Energy Ltd.,         its general partner            By:  
/s/ Thomas J. Edelman         Name:   Thomas J Edelman        Title:   Director 
      c/o White Deer Energy L.P.
667 Madison Ave, 4th Floor
New York, New York 10065
Attention: Thomas J. Edelman
Facsimile: (212) 888-6877   

Signature Page 2 of 2 to
First Amended and Restated Registration and Investor Rights Agreement

 



--------------------------------------------------------------------------------



 



         

            and

700 Louisiana, Suite 4770
Houston, Texas 77002
Attention: James D. Bennett
Facsimile: (713) 581-6901
              WHITE DEER ENERGY FI L.P.
      By:   Edelman & Guill Energy L.P.,         its general partner           
By:   Edelman & Guill Energy Ltd.,         its general partner             
By:   /s/ Thomas J. Edelman         Name:   Thomas J Edelman        Title:  
Director        Address for Notice:
      c/o White Deer Energy L.P.
667 Madison Ave, 4th Floor
New York, New York 10065
Attention: Thomas J. Edelman
Facsimile: (212) 888-6877
      and
      700 Louisiana, Suite 4770
Houston, Texas 77002
Attention: James D. Bennett
Facsimile: (713) 581-6901
                  CONSTELLATION ENERGY
COMMODITIES GROUP, INC.
      By:   /s/ Kathleen W. Hyle         Name:   Kathleen W. Hyle       
Title:   President   

-2-